Exhibit 99.1 Scotiabank reports first quarter earnings of $1.7 billion and increases dividend All amounts are in Canadian dollars and are based on our unaudited Interim Condensed Consolidated Financial Statements for the quarter ended January 31, 2014 and related notes prepared in accordance with International Financial Reporting Standards (IFRS), unless otherwise noted. Our First Quarter 2014 Report to Shareholders and Supplementary Financial Information are available on the Investor Relations page of www.scotiabank.com. Additional information relating to the Bank, including the Bank's Annual Information Form, can be found on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC's website at www.sec.gov. First Quarter Highlights (versus Q1, 2013) o Net income of $1,709 million, up 6.5% from $1,605 million o Earnings per share (diluted) of $1.32 compared to $1.24, up 6.5% o ROE of 15.4%, compared to 16.8% o Productivity ratio of 54.2%, versus 53.9% o Quarterly dividend of 64 cents per common share, up 2 cents Toronto, March 4, 2014 –Scotiabank today reported first quarter net income of $1,709 million compared with net income of $1,605 million in the same period last year and $1,676 million last quarter. Diluted earnings per share were $1.32 compared to $1.24 in the same period a year ago and $1.29 last quarter. Return on equity was 15.4% compared to 16.8% last year and 15.8% last quarter. Net income and diluted earnings per share both grew by 6.5%. “We are pleased to report good results to start the year,” said Brian Porter, Scotiabank President and CEO. “Strong top-line revenue growth reflects the success of the Bank’s highly diversified business model. We continue to invest in all of our businesses with a particular focus on optimizing our customers’ experience. 1 “Canadian Banking had a good first quarter with net income of $575 million driven by continued strong top-line revenue growth. All of our retail and commercial businesses continue to perform well. We achieved double digit growth in both credit card and automotive lending volumes. Provisions for credit losses increased modestly from the low levels of last year. “International Banking had a solid quarter with earnings of $401million. Growth in both assets and deposits was strong across all key markets, particularly in Latin America and Asia. Results were, however, down slightly compared to last year due mainly to lower margins. The margins have now stabilized and improved from last quarter. Credit quality was stable with the provision for credit loss ratio remaining in line with last year. “Global Wealth& Insurance had a strong first quarter with earnings of $327 million from broad-based results across all businesses. Growth in wealth management was driven by strong net sales, favourable market conditions and recent acquisitions. “Global Banking& Markets reported net income of $339 million. While Corporate lending and investment banking saw good gains, particularly in Canada, our capital markets performance was lower than last year almost entirely due to the fixed income business. “Our capital position continues to be very strong with a Common Equity Tier 1 ratio rising to 9.4% on an all-in basis. The Bank’s high quality capital levels and strong earnings allowed the Bank to increase its quarterly dividend by 2 cents to 64 cents per share. “Our operations in emerging markets are an important long-term growth story for Scotiabank. We have deliberately chosen to invest in stable Latin American economies such as Chile, Peru, Colombia, and Mexico.We believe that the likelihood of sustainable, higher growth in these select emerging markets remains strong and our businesses are performing well. “We are pleased with the good start to the year and we are focused on continuing to invest in our businesses, managing our expense growth prudently and delivering consistent and predictable earnings.” 2 Financial Highlights Asatandforthethreemonths ended (Unaudited) January 31 October 31 January 31 Operating results ($ millions) Net interest income Net interest income (TEB(2)) Non-interest revenue Non-interest revenue (TEB(2)) Total revenue Total revenue (TEB(2)) Provision for credit losses Operating expenses Provision for income taxes Provision for income taxes (TEB(2)) Net income Net income attributable to common shareholders Operating performance Basic earnings per share ($) Diluted earnings per share($) Adjusted diluted earnings per share(2) ($) Return on equity(2) (%) Productivity ratio (%) (TEB(2)) Core banking margin (%) (TEB(2)) Financial position information ($ millions) Cash and deposits with financial institutions Trading assets Loans Total assets Deposits Common equity Preferred shares Assets under administration(2) Assets under management(2) Capital measures Common Equity Tier 1 ratio (%) Tier 1 capital ratio (%) Total capital ratio (%) Assets-to-capital multiple Risk-weighted assets ($ millions) Credit quality Net impaired loans ($ millions)(3) Allowance for credit losses ($ millions) Net impaired loans as a % of loans and acceptances(3) Provisions for credit losses as a % of average loans and acceptances (annualized) Common share information Share price ($)(TSX) High Low Close Shares outstanding (millions) Average – Basic Average – Diluted End of period Dividends per share ($) Dividend yield(4) (%) Market capitalization ($ millions) (TSX) Book value per common share ($) Market value to book value multiple Price to earnings multiple (trailing 4 quarters) Other information Employees Branches and offices Prior period amounts are retrospectively adjusted to reflect the adoption of new IFRS standards in 2014 (refer to Note 3 in the condensed interim consolidated financial statements). Capital measures for 2013 have not been restated for the new IFRS standards as they represent the actual amounts in that period for regulatory purposes. Refer to Non-GAAP measures of this press release for a discussion of these measures. Excludes Federal Deposit Insurance Corporation (FDIC) guaranteed loans related to the acquisition of R-G Premier Bank of Puerto Rico. Based on the average of the high and low common share prices for the period 3 Forward-looking statementsOur public communications often include oral or written forward-looking statements. Statements of this type are included in this document, and may be included in other filings with Canadian securities regulators or the United States Securities and Exchange Commission, or in other communications. All such statements are made pursuant to the “safe harbour” provisions of the UnitedStates Private Securities Litigation Reform Act of 1995 and any applicable Canadian securities legislation. Forward-looking statements include, but are not limited to, statements made in this document, the Management’s Discussion and Analysis in the Bank’s 2013 Annual Report under the headings “Overview – Outlook”, for Group Financial Performance “Outlook”, for each business segment “Outlook” and in other statements regarding the Bank’s objectives, strategies to achieve those objectives, expected financial results (including those in the area of risk management), and the outlook for the Bank’s businesses and for the Canadian, United States and global economies. Such statements are typically identified by words or phrases such as “believe”, “expect”, “anticipate”, “intent”, “estimate”, “plan”, “may increase”, “may fluctuate”, and similar expressions of future or conditional verbs, such as “will”, “should”, “would” and “could”. By their very nature, forward-looking statements involve numerous assumptions, inherent risks and uncertainties, both general and specific, and the risk that predictions and other forward-looking statements will not prove to be accurate. Do not unduly rely on forward-looking statements, as a number of important factors, many of which are beyond our control, could cause actual results to differ materially from the estimates and intentions expressed in such forward-looking statements. These factors include, but are not limited to: the economic and financial conditions in Canada and globally; fluctuations in interest rates and currency values; liquidity; significant market volatility and interruptions; the failure of third parties to comply with their obligations to us and our affiliates; the effect of changes in monetary policy; legislative and regulatory developments in Canada and elsewhere, including changes in tax laws; the effect of changes to our credit ratings; amendments to, and interpretations of, risk-based capital guidelines and reporting instructions and liquidity regulatory guidance; operational and reputational risks; the risk that the Bank’s risk management models may not take into account all relevant factors; the accuracy and completeness of information the Bank receives on customers and counterparties; the timely development and introduction of new products and services in receptive markets; the Bank’s ability to expand existing distribution channels and to develop and realize revenues from new distribution channels; the Bank’s ability to complete and integrate acquisitions and its other growth strategies; changes in accounting policies and methods the Bank uses to report its financial condition and financial performance, including uncertainties associated with critical accounting assumptions and estimates (see “Controls and Accounting Policies – Critical accounting estimates” in the Bank’s 2013 Annual Report, as updated in this document); the effect of applying future accounting changes (see “Controls and Accounting Policies – Future accounting developments” in the Bank’s 2013 Annual Report, as updated in this document); global capital markets activity; the Bank’s ability to attract and retain key executives; reliance on third parties to provide components of the Bank’s business infrastructure; unexpected changes in consumer spending and saving habits; technological developments; fraud by internal or external parties, including the use of new technologies in unprecedented ways to defraud the Bank or its customers; consolidation in the Canadian financial services sector; competition, both from new entrants and established competitors; judicial and regulatory proceedings; acts of God, such as earthquakes and hurricanes; the possible impact of international conflicts and other developments, including terrorist acts and war on terrorism; the effects of disease or illness on local, national or international economies; disruptions to public infrastructure, including transportation, communication, power and water; and the Bank’s anticipation of and success in managing the risks implied by the foregoing. A substantial amount of the Bank’s business involves making loans or otherwise committing resources to specific companies, industries or countries. Unforeseen events affecting such borrowers, industries or countries could have a material adverse effect on the Bank’s financial results, businesses, financial condition or liquidity. These and other factors may cause the Bank’s actual performance to differ materially from that contemplated by forward-looking statements. For more information, see the “Risk Management” section starting on page 60 of the Bank’s 2013 Annual Report. Material economic assumptions underlying the forward-looking statements contained in this document are set out in the 2013 Annual Report under the headings “Overview – Outlook”, as updated in this document; and for each business segment “Outlook”. These “Outlook” sections are based on the Bank’s views and the actual outcome is uncertain. Readers should consider the above-noted factors when reviewing these sections. The preceding list of important factors is not exhaustive. When relying on forward-looking statements to make decisions with respect to the Bank and its securities, investors and others should carefully consider the preceding factors, other uncertainties and potential events. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf. Additional information relating to the Bank, including the Bank’s Annual Information Form, can be located on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC’s website at www.sec.gov. 4 Q1 2014 Notable Business Highlights Serving customers · Scotiabank launched the Canadian Income Equity Powered GIC (EPGICs) providing customers with an annual minimum guaranteed return, plus the potential to earn additional annual returns linked to the performance of an underlying basket of shares. The GIC principal is eligible for deposit insurance with the Canada Deposit Insurance Corporation (CDIC). · Scotiabank introduced the Guaranteed Income Optimizer (GIO) which is a GIC providing a flexible solution to support customers’ need for income, especially in retirement. Once a term and a payment schedule are selected, customers receive guaranteed, stable and predictable payments from non-registered or TFSA investments. The GIO is CDIC eligible with 100% principal protection. · Scotiabank is acting as exclusive financial advisor to Fortis Inc. on its acquisition of UNS Energy Corporation for approximately U.S. $4.3 billion. Scotiabank underwrote U.S. $2 billion in committed credit facilities for Fortis, provided the bridge facility and acted as Bookrunner on U.S. $1.8 billion of mandatory exchangeable installment receipts. The transaction is expected to close by the end of 2014. · In December 2013, Scotiabank completed the integration of Crédito Familiar in Mexico, a 235-branch, 2,300-employee operation focused on the Consumer and Micro Finance segment. · Twelve new Global Asset Management products were launched, including five new products in Canada, six new products across our Latin American and Caribbean markets, and Scotiabank’s first fund with our joint venture with the Bank of Beijing. · Scotiabank is acting as financial advisor to Talisman Energy Inc. on the sale of a majority of its Montney shale gas position to a subsidiary of Malaysia’s state-owned oil company, Petroliam Nasional Berhad (PETRONAS), for an aggregate cash consideration of $1.5 billion.The transaction is expected to close by the end of the second quarter 2014. 5 Recognized for success · Scotiabank Mutual Funds were recognized at the 2013 Fundata FundGrade A+ Awards with three A+ awards for Scotia Dividend Balanced Fund, Scotia Global Balanced Fund, and Scotia Nasdaq Index Fund. · For the second year in a row, Scotiabank won the Global Finance Award for Best Consumer Internet Bank in North America. Scotiabank also swept the regional sub-category for Best in Mobile Banking, Online Deposit, Credit& Investment Offerings, Web Site Design and Integrated Consumer Bank Site. · Scotiabank won Best Foreign Exchange (FX) Provider in Canada for the 10th consecutive year and in Jamaica for the 6th consecutive year. · The Ministry of Labour and Social Welfare in Mexico awarded Scotiabank Mexico a “Gender Equality in the Workplace” certification, and for the third consecutive year, Great Places to Work ranked Scotiabank’s gender equality amongst the best in Mexico. Scotiabank’s Bright Future program in action · Scotiabank and the Martin Aboriginal Education Initiative launched the on-reserve Aboriginal Youth Entrepreneurship Program (AYEP) at Kainai High School on the Blood Tribe reserve in Alberta. The program offers grade 11 and 12 students hands-on learning opportunities, including business skills, financial literacy and marketing, as well as an entrepreneurial experience. · Scotiabank became the official sponsor of the Asociación Nacional de Fútbol Profesional in Chile. The agreement is a major milestone in the development of the most popular sport in Chile and includes the sponsorship of two amateur leagues, a series of youth coaching clinics and a kids’ tournament with prominent local football players. 6 Non-GAAP Measures The Bank uses a number of financial measures to assess its performance. Some of these measures are not calculated in accordance with Generally Accepted Accounting Principles (GAAP), which are based on International Financial Reporting Standards (IFRS), are not defined by GAAP and do not have standardized meanings that would ensure consistency and comparability between companies using these measures. These non-GAAP measures are used throughout this report and defined below. Assets under administration (AUA) AUA are assets administered by the Bank which are beneficially owned by clients and therefore not reported on the Bank’s Consolidated Statement of Financial Position. Services provided for AUA are of an administrative nature, such as trusteeship, custodial, safekeeping, income collection and distribution, securities trade settlements, customer reporting, and other similar services. Assets under management (AUM) AUM are assets managed by the Bank on a discretionary basis and in respect of which the Bank earns investment management fees. AUM are beneficially owned by clients and are therefore not reported on the Bank’s Consolidated Statement of Financial Position. Some AUM are also administered assets and are therefore included in assets under administration. Adjusted diluted earnings per share The adjusted diluted earnings per share is calculated by adjusting the diluted earnings per share to add back the non-cash, after-tax amortization of intangible assets related to acquisitions (excluding software). Economic equity and return on economic equity For internal reporting purposes, the Bank attributes capital to its business segments based on their risk profile and uses a methodology that considers credit, market, operational and other risks inherent in each business segment. The amount of risk capital attributed is commonly referred to as economic equity. The economic equity methodology, models and assumptions are updated annually and applied prospectively. Return on economic equity for the business segments is calculated as a ratio of net income attributable to common shareholders of the business segment and the economic equity attributed. 7 Core banking assets Core banking assets are average earning assets excluding bankers’ acceptances and total average assets related to the Global Capital Markets business within Global Banking & Markets. Core banking margin (TEB) This ratio represents net interest income (on a taxable equivalent basis) divided by average core banking assets. This is consistent with the Bank’s Consolidated Statement of Income presentation where net interest income from trading operations is recorded in trading revenues included in other operating income. Operating leverage (TEB) The Bank defines operating leverage as the rate of growth in total revenue (on a taxable equivalent basis), less the rate of growth in operating expenses. Productivity ratio (TEB) Management uses the productivity ratio as a measure of the Bank’s efficiency. This ratio represents operating expenses as a percentage of total revenue (TEB). Return on equity Return on equity is a profitability measure that presents the net income attributable to common shareholders as a percentage of common shareholders’ equity. The Bank calculates its return on equity using average common shareholders’ equity. 8 Regulatory capital ratios Regulatory capital ratios, such as Common Equity Tier 1, and Tier 1 and Total Capital ratios, have standardized meanings as defined by the Office of the Superintendent of Financial Institutions, Canada. Taxable equivalent basis The Bank analyzes net interest income, other operating income, and total revenue on a taxable equivalent basis (TEB). This methodology grosses up tax-exempt income earned on certain securities reported in either net interest income or other operating income to an equivalent before tax basis. A corresponding increase is made to the provision for income taxes; hence, there is no impact on net income. Management believes that this basis for measurement provides a uniform comparability of net interest income and other operating revenue arising from both taxable and non-taxable sources and facilitates a consistent basis of measurement. While other banks also use TEB, their methodology may not be comparable to the Bank’s methodology. For purposes of segmented reporting, a segment’s revenue and provision for income taxes are grossed up by the taxable equivalent amount. The elimination of the TEB gross up is recorded in the Other segment. The TEB gross up to net interest income, other operating income, total revenue, and provision for income taxes are presented below: For the three months ended TEB Gross up ($ millions) January31 October31 July31 April30 January31 Net interest income $
